Rodgers, J.
This is an appeal from an order of the Chancery Conrt of Warren County overruling a special demurrer set out in appellants’ answer. The demurrer raised the issue that the insurer in a certain insurance policy was a necessary party to the litigation because the insurance policy on which it is alleged premiums are due and outstanding was a contract between appellants and the insurance company and appellee was not a party to the contract. Appellants ’ demurrer to the hill was overruled because the bill alleges that appellee paid the premiums due on the policy for appellants and that appellee was therefore entitled to recover premiums paid for and on behalf of appellants.
(Hn 1) There is considerable discussion in the briefs filed by the parties as to whether or not the alleged right of appellee to recover premiums paid also entitled him to enforce an agreement between the insured and insurer in the insurance contract, requiring certain reports to be made by the insured. We express no opinion as to whether or not appellee can enforce a contract to which he is not a party or whether he is restricted to the rules in chancery with reference to bills of discovery. We have no jurisdiction to review the action of the chancellor overruling the general demurrer since the appeal was taken after the time had expired.
(Hn 2) We are of the opinion that the order of the chancellor in granting an interlocutory appeal on the special demurrer was improvidently granted, since the Supreme Court of Mississippi has no jurisdiction to entertain a case on appeal from an order overruling a special demurrer because it is a procedural matter.
Universal Life Insurance Company v. Keller, 197 Miss. 1,. 17 So. 2d 797; Hardy v. Candelain, 204 Miss. 328, 37 *530So. 2d 360; Cochran v. Cochran, 221 Miss. 780, 74 So. 2d 841.
The appeal will therefore be dismissed.
Appeal dismissed.
McGehee, C. J., Lee, P. J., and Arrington andMc-Elroy, JJ., concur.